Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of claims: claims 1-30 are pending.          
	The amendment filed 11/10/2021 which amends claim 20, and adds new claims 22-30 has been entered. 
                                Continuation data and claimed benefit 
This application is a CON of 13737823 filed 1/09/2013(now abandoned) which is a CON of 1258341 filed 10/24/2008 (now US Pat. No. 8372804) which claims benefit of 60/982,368 filed 10/24/2007 and claims benefit of 60/985,620 filed 11/05/2007 and claims benefit of 61/033,740 filed 3/04/2008 and claims benefit of 61/052,127 filed 5/09/2008 and claims benefit of 61/022,274 filed 1/18/2008 and claims benefit of 61/094823 filed 9/5/2008. 
None of 60/982,368, 60/985,620, 61/033,740, 61/052,127, 61/022,274 and 61/094823  has support for the elected invention  which is drawn to a method of treating a disease a prostaglandin; and thus, the effective filing date of the claimed invention (i.e., the elected claims 20-21, see below) is 10/24/2008 the filing date of Application 12258341.  

The applicants’ response filed 11/01/2020 asserts that the amended claims are entitled to the claimed priority, for example, provisional 60/982,368 (‘368) filed 10/24/2007 discloses a method for the treatment of disease or disorders using a drug delivery system to deliver a pharmaceutical substance to the pulmonary circulation, and subsequent provisional 61/094,823 (‘823) filed 9/5/2008 discloses prostaglandins such as PG 12.
The applicants’ arguments are not persuasive because ‘368 does not disclose using prostaglandin to treat disease, and because this application does not claim benefit for the provisional application ‘823. The applicants’ argument has been due consideration. The provisional application ‘823 (at page 20, [0065]-[0066]) discloses prostaglandin is one of therapeutic peptides can be delivered by the drug delivery system which can be applied to treat metabolic disorders. Thus, the above the statement of “claimed benefit” is correct; and the effective filing date of the claimed invention is 10/24/2008.  			
        Claims 1-19 remain withdrawn from further consideration. New claims 22-30 are drawn to the examined invention. Thus, Claims 20-30 are under examination.  

Withdrawal of rejections objections 
The 112(a) rejection (new matter) of claims 20-21 is withdrawn in light of the amendment of claim 20 (applicants delete “pulmonary” before “disease” in the amended claim 20). 

The ODP rejection of claims 20-21 over claim 25 of application No. 16741260 is withdrawn in light of cancellation of claim 25. 
The objection of claims 20 is withdrawn in light of the amendment of the claim 20.
The objection of the specification is withdrawn in light of the amendment of the specification thereof. It is noted the new objection to the specification is applied herein (see below).	
New-Objection to the specification
The paragraph [0068] at lines 1-2 and 11 set forth that “prostaglandings including PG-12”. Said “prostaglandings” is improperly spelled; it is advised to  be changed to “prostaglandins”.
 
Examiner remark: the claim amendment filed 11/10/2020 necessitates the following new ground of the rejections. 

New-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

          The factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.


 Adequate written description would require fewer species to be disclosed than in an art where little is known when skill and knowledge in the art is high. Also, adequate written description would require more species when there is a highly variable genus.
Claim 20 as amended is drawn to a method of treating “a disease”  in a patient comprising administering to the patient in need thereof an inhalable dry powder formulation comprising a prostaglandin (such as PG I2, recited in claim 21 which depends form claim 20) using a breadth-powder dry powder inhaler.
The scope of claims is compared with the scope of the disclosure of instant specification is the following.
The “a disease” (claim 20) is a larger genus encompassed numerous diseases, disorders and conditions related to diseases/disorders currently known. The instant specification discloses “endocrine disease” encompasses a productive pituitary adenoma, hypothyroidism,
diabetes mellitus such as diabetes mellitus type 1, diminished erythropoiesis in chronic renal failure, thyroid disease, obesity, toxic multinodular goiter, and metabolic disorders (see [0048], the  specification ). 

The following is the discussion of the factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Level of skill and knowledge in the art; and (5) Predictability in the art. 
(1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics.
Claim 20 is drawn to using a prostaglandin formulated in a dry powder form to treat “a disease” (an exceedingly large genus) encompassing unlimited and enormous pathologies and deleterious conditions, such as inflammatory responses, cancer, autoimmune, and genetic disorder  as -indicated by [0034], US 20090136419. It is noted that the instant specification does not provides definition/description for the genus “a disease”. Thus, the treatment of a variety of the “pathologies and deleterious conditions” from various currently known cancer disorders to genetic disorders encompasses substantial variation. 
MPEP states that “[A] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be a disease” which is treated by “a prostaglandin” drug. The specification has not described a sufficient variety of species to reflect the variation within the above-discussed genus. 
Although the specification mentions that prostaglandins (PGs) including PG I2 is a therapeutic (lipid) molecule for treating diseases ([0068], lines 1-3 and 11, the specification), the specification fails to describe the representative diseases or disorders (which reflect the “sufficient variety of species”) for the claimed “genus” which can be treated by the prostaglandin compound. There is no actual reduction to practice in applicant’s specification in this regard.
It is noted that the specification describes treatment of endocrine diseases such as diabetes mellitus type 2 and hyperglycemia by therapeutic peptides such as glucagon-like peptide 1 (GLP-1). However, the specification fails to describe any diseases or disorders including the endocrine diseases, even single one species of the claimed genus “a disease” (claim 20) which can be treated by a prostaglandin.

Examiner remark: paragraph [0068] of instant specification uses the  term “prostaglandings” is considered to be the commonly accepted term “prostaglandins” because line 11 of [0068] sets forth “PG-12”  which is considered to be “prostaglandin I2” (i.e., PG-I2) which belongs to “prostaglandin” (family) which is a lipid compound as evidenced by [0055], lines 1-2 and 16-24, US 201802914220.
           (4) Level of skill and knowledge in the art/(5) Predictability in the art: 
There are five groups of primary prostaglandins, PGD2, PGE2, PGF2, PGI2, and thromboxane B2 (see abstract, Claar et al., Ref “V” in PTO-892); and thus, “a prostaglandin” (genus) encompasses various prostaglandin compound of the members of these groups and analogs or derivatives thereof.  
The specification as written is focusing on description of how endocrine diseases such as diabetes mellitus type 2 and hyperglycemia can be treated by “therapeutic peptides” such as GLP-1 [page 11, [0048], the specification) wherein the instant disclosure includes “prostaglandin” in said “therapeutic peptides” (see [0068], line 11, the specification). However, neither the specification nor the art describes or provides guidance/support for using a prostaglandin or analog compound thereof to treat the endocrine diseases, such as “diabetes mellitus type 2” or/and “hyperglycemia”, which renders said treatment by the prostaglandin compound unpredictable. Instead, the relation of “prostaglandin” with treatment of the endocrine diseases “diabetes mellitus type 2” is provided by US20080214531 which teaches that, although niacin can be used to treat type 2 diabetes, because niacin induced prostaglandin D2 (PGD2)production (unwanted), meloxicam is thus combined with the niacin to reduce the prostaglandin level in the subject (see [0013]-[0014] and [0026]-[0027], US20080214531), 
On the other hand, although prostaglandin EP2 (a PGE2 receptor) agonist (encompassing various non-prostaglandin agonist compounds in addition to PGE2) is used for treating disorders such as rheumatoid arthritis, osteoarthritis, juvenile arthritis, conjunctivitis, allergic lung inflammation, bronchitis, aphthous ulcer, Chrohn's disease, atrophic gastritis, gastritis varialoforme, ulcerative colitis, coeliac disease, regional ileitis, irritable bowel syndrome, etc ([0301], US20090247527), there is no disclosure and/or guidance that prostaglandin (e.g., PGI2) can be used for treating diseases such as  rheumatoid arthritis, osteoarthritis and Chrohn's disease.
          Among the various currently known diseases or disorders, some diseases have been known to be untreatable  neurodegenerative disorders such as those “dominant polyglutamine expansion diseases” which include Spinocerebellar ataxia type 1 (SCA1) and Huntington's disease (HD) as evidenced by [0005],  lines 1-4, US20170335318. Said untreatable would have rendered the level of unpredictability in the art higher than expected with regard to utilizing the prostaglandin to treat “a disease” encompassing SCA1.
Moreover, the genus “a disease” encompasses genetic diseases. It  has been known that some genetic diseases such as  cystic fibrosis are difficult to treat ([0004], US 20190136264). This difficulty would render the level of unpredictability in the art high than one skilled in the art would expect. 
             Since the diverse members of the prostaglandin family possess quite different functionalities toward treatment of corresponding diseases or disorders, the unpredictability in the art is high.
It is therefore deemed that the specification fails to provide adequate written description for the genus of the claim 20, and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention of claims 20-30. Therefore, the specification does not satisfy written description under USC 112(a).

              Scope of enablement
 Claims 20-30 are rejected under 35 U.S.C. 112(a), first paragraph, because while the specification may enable a method of using a prostaglandin (such as prostaglandin I2”, i.e., PG I2) formulated in an inhalable powder form to treat known diseases, such as pulmonary hyper tonus, asthmas  and atopic dermatitis   for which the specification does not provided support, does not reasonably provide enablement for using a prostaglandin to treat “a disease” encompassing any known disease/disorder. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the relative skill of those in the art; (5) the predictability or unpredictability of the art; (6) the amount of direction or guidance provided by the inventor; (7) the presence or absence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure (see MPEP 2164.01(a)).

(1) The nature of the invention; (2) the breadth of the claims
Claim 20 and dependent claims therefrom  as amended are drawn to a method of treating “a disease”  in a patient in need thereof comprising administering to the patient a inhalable dry powder formulation comprising a prostaglandin (such as PG I2, recited in claim 21 which depends form claim 20) using a breadth-powder dry powder inhaler.
The “a disease” (claim 20) broadly encompasses numerous diseases, disorders and conditions related to diseases/disorders currently known. The instant specification discloses that “endocrine disease” encompasses a productive pituitary adenoma, hypothyroidism,
diabetes mellitus such as diabetes mellitus type 1, diminished erythropoiesis in chronic renal failure, thyroid disease, obesity, toxic multinodular goiter, and metabolic disorders (see [0048], the speciation). Even considering the subgenus “endocrine disease”, it is noted that the description of instant specification is focusing on how endocrine diseases such as diabetes mellitus type 2 and hyperglycemia can be treated by therapeutic peptides such as GLP-1. The specification however does not provide support or guidance for using a prostaglandin to treating any types (even single one) of disease or disorder encompassing those in the subgenus “endocrine disease”. There are five groups of primary prostaglandins, PGD2, PGE2, PGF2, PGI2, and thromboxane B2 have been known (see abstract, Claar et al., cited in PTO-892), wherein the prostaglandin PGI2 is known to be useful for treating allergic lung inflammation and asthmas (pages 16-18, Claar).  However, the use of prostaglandin such as PGI2 to treat the disorders such as  rheumatoid arthritis, osteoarthritis and Chrohn's disease is not currently known. The breadth of the claims thus is much broader than that known in the prostaglandin art. 

         (3)  The state of the prior art/ (4)The relative skill of those in the art/ (5)The predictability or unpredictability of the art:
role in neuroinflammatory and
neurodegenerative diseases (abstract, p.1, right col.; and pages 1-7, Lima) suggesting that prostaglandins may be a potential for use as therapeutic agent for treatment of “neuroinflammatory and neurodegenerative diseases” which encompass etiopathogenesis of different neurological disorders, including central nervous system (CNS) infection, brain ischemia, multiple sclerosis, Alzheimer’s disease (AD), and Parkinson’s disease (PD) as neuroinflammation is a key feature shared by many neurodegenerative disorders (see p.1, left col., Lima et al. [see attached PTO-892]). With this information at hand, one skilled in the art may postulate its possible treatment possibility based on the discussed “role” of prostaglandin in developing neuroinflammatory and neurodegenerative diseases. However, the relative art teaches that the knowledge and further studies are important to make a more complete idea the role of the lipid mediators in neuroinflammation and neurodegeneration  is required to develop pharmacological strategies for the treatment of neurological diseases (p. 7, last paragraph, Lima). This suggests that, in the absence of further guidance of how to treat variety of said  diseases using a prostaglandin, it is highly unpredictable to extrapolate the “role” of prostaglandin into its real world of treatment of the “neuroinflammatory and neurodegenerative diseases” such as AD, PD, CNS infection, brain ischemia and/or multiple sclerosis, which would render the unpredictability in the art higher.  This would have led to undue experimentation to identify patient population of neuroinflammatory and neurodegenerative diseases which can be treated by candidate prostaglandin compounds/analogs from the groups: PGD2, PGE2, PGF2, PGI2 and thromboxane B2.	In addition, despite having known that prostaglandin has been used to treat asthma (see [0019], US 20050124588), without undue experimentation, one skilled artisan is unable to predict whether asthma drug may be effectively used to treat neurodegenerative diseases including multiple sclerosis, AD and PD, in the absence of evidence to the contrary. Furthermore, diagnosis of multiple sclerosis is frequently difficult as evidenced by Col.2, lines 32-33, US Pat. No. 6150136. Thus, this difficult task would render level of the unpredictability of the art high when using prostaglandin to treat  neurodegenerative diseases such as multiple sclerosis. 
           (6)  The amount of direction or guidance presented /(7)The presence or absence of working examples /(8) The quantity of experimentation necessary:
	The specification does not disclose any types (even single one) of disease/disorder treatable by “a prostaglandin” nor provides   guidance or working example for diagnosing and treating the diseases or disorders such as the “neuroinflammatory and neurodegenerative diseases” as discussed above. It is noted herein that diagnosis is necessary for the  treatment (see “…treating a disease in a patient in need thereof…” recited in claim 20). Since the diagnosis of multiple sclerosis is frequently difficult (see the above discussion), without guidance for using a prostaglandin to overcome such the difficulty it would require large and non-routine quantity of 
            Considering the state of the art as discussed by factors (1)-(8) above, and the high unpredictability and the lack of guidance provided in the specification, it would require undue experimentation for one of ordinary skill in the art to screen for and identify candidate disease or disorder state with corresponding patient population suitable being treated with a prostaglandin.  
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth in the specification. In view of the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention. Thus, it is the Office’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.

                           Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
  This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
[1] Claims 20-21, 24, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20060062738 (‘738), US Pat. No. 4754055 (‘055), and US Pat. No. 6325063 (‘063) as evidenced by US 20060153795 (‘795) and US 20070122352 (‘352).
Claim interpretation:

Examiner remark: ‘352 - is newly cited for the rejection of new claims 24 and 29, respectively.

 ‘738 teaches the use of the therapeutic agent such as prostaglandin and its analogue “prostaglandin I2” (i.e., PG I2) (claims 20, 21) for treating a lung disease  in a patient including disease condition “pulmonary hypertonus”  via  inhalation administering route (see Table 1, at page 7; [0042], [0087] and [0104], ‘738) wherein the inhalation employs  a dry power inhaler  (claim 20) containing an inhalable dry power formulation ([0283]-[0285]; [0092], lines 12-14, and ref. claims 1 and 12 of ‘738).

The obviousness of the range “...about 0.01 mg to about 3 mg of said prostaglandin” (claim 20) is the following. 
It has been well known in the art (‘055) that prostaglandin or prostacyclin (PG-I2) compound is effectively administered to human patient by aerosol inhalation for treating lung disease such as asthma, wherein the administrated does is in the range 0.01 mg to about 10 mg  (claim 20) (see col.4, lines 40-41 and 66-68; and col.7, lines 1-24, ‘055).  Here, it is noted that  “prostacyclin” is also known as “PG I2” (claim 21) as evidenced by [0003], ‘795.
MPEP states that “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” (MPEP 2144.05(I)), and that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, based on the prior art amount “0.01 mg to about 10 mg” encompasses the instant range “…0.01 mg to 3 mg…” (claim 20), per the above MPEP, the instant prostaglandin amount in the administrated dry powder formulation is obvious over the prior art, since the range can be worked out through routine experimentation by one of ordinary skill in the art.  
Regarding new claim 24 which recites oral inhalation to the pulmonary circulation, ‘738 teaches use metered dose inhaler (MDI) for the inhalation delivery ([0092], lines 12-14; [0080], ‘738), since MDI is a pressurized metered-dose inhaler for oral inhalation as evidenced by [0046], '352, claim 24 is rejected. 
27) (see [0049], last 4 lines ; [0311]; and ref claims 27-28 of ‘738).
Given that the ‘738 does not expressly teach using a “breath-powered powder inhaler” for the administration (claim 20) and cartridge (new claim 29). 
The inhalation prior art (‘063) teaches a “breath-powered inhalation device” (claim 20) for delivery of a medicament (see ref claims 1 and 8 of ‘063). Said device provides advantages over conventional inhalation devices using compressed gases as propellants in that it is more compact, simpler and does not require synchronization of activation of the device and inhalation by the user (see abstract, ‘063). 

Thus, one of ordinary skill in the art would have been motivated to choose and use the “breath-powered inhaler” (‘063) in the place of the “dry power inhaler” (‘738) to obtain the advantages expressly taught by the ‘063 (see the above discussion), which overcome disadvantage of conventional inhalation devices such as “when the device is opened, the propellant and medicament are forced out of the device in the form of a mist” (see col.1, lines 9-28, ‘063), so as to deliver the therapeutic drug prostaglandin in order to treat pulmonary disease such as asthma with reasonable expectation of success.
Therefore, the combination of references’ teachings renders claims 20,21,24 and 27 prima facie obvious.

[2] Claims 22, 25-26, 28 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over ‘738, ‘055, ‘063, ‘795 and ‘352 as applied to claim 20 from which claims 22, 25-26, 28 and 30 depend, and further in view of US20060040953 (‘953) and US20040185100 (‘100). 
The teachings of claim 20 by the cited references ‘738, ‘055, ‘063, ‘795  and ‘352have been set forth above, wherein ‘352 is an evidentiary reference.
The cited references do not expressly teach the formulation with diketopiperazine (DKP) (claim 20), FDKP (clams 25, 30) with microparticle size and its respirable fraction (claims 26, 28) for oral inhalation (claim 24). 
‘953 discloses using diketopiperazine (DKP) (claim 22) or its salt for delivery of biologically active agent or therapeutic composition (see abstract, [0002] and [0014], ‘953)  suitable for pulmonary delivery ([0017] and [0023], ‘953) which is the common subject matter of ‘738. 
Next, ‘953 discloses that DKP is 3,6-di(fumaryl-4-aminobutyl)-2,5-diketopiperazine (FDKP) (see [0006], ‘953), as applied to claims 25 and 30.
The DKP or FDKP is formulated in microparticles with drug (bioactive agent) (see [0049], ‘953); wherein, for the purpose of the pulmonary (inhalation) delivery, the microparticle 26.  According to ‘953 disclosure, the microparticles can improve the corresponding aerodynamic performance with increasing content of a biologically active agent which is formulated in the microparticles (see [0073], lines 1-5, ‘953), wherein the FDKP microparticles have said aerodynamic property ([0100], ‘953).
Further, ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses 
 respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073]) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953) wherein the respirable fraction of 44.5% reads on instant “about 35% to about 75%  of diketopiperazine (DKP) microparticle have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m (claim 28). Although ‘953 uses drug insulin as a working example, it would have been obvious for one skilled in the art to formulated prostaglandin drug with FDKP with similar “respirable fraction” value, because ‘953 has suggested that using similar “respirable fraction” value, as for insulin, can improve aerodynamic performance of “a biologically active agent” (which includes prostaglandin therein) by increasing the drug content ([0073], lines 1-5, ‘953). Thus, claim 28 is prima facie obvious over the prior art.
  	Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the prostaglandin drug with DKP or FDKP in microparticles for the drug delivery. This is because, as discussed above, the  combination/formulation of a drug  with diketopiperazine (DKP) can improve drug stability wherein the formulated microparticles contain DKP and drug is administered by inhalation to specific area of the respiratory system ([0003], lines 18-25; and [0074], lines 1-3, ‘953), and because the prostaglandins has been known to be unstable compounds ([0021], ‘100). Thus, one of ordinary skill in the art would have formulated the prostaglandin (‘738) with DKP/FDKP in order to improve the stability of the drug prostaglandin compounds for desired inhalation delivery to a patient in need thereof for treating pulmonary disease such as asthma with reasonable expectation of success. Therefore, the combination of the references’ teachings renders claims 22, 25-26, 28 and 30 prima facie obvious. 

[3] Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over ‘738, ‘055, ‘063,‘795 and ‘352 as applied to claim 20 from which claim 23 depends, and further in view of US20080226736 (‘736).
The teaching of claim 20 by the cited references ‘738, ‘055, ‘063, ‘’795 and ‘352 has been set forth above wherein ‘352 is an evidentiary reference.
The cited references do not expressly teach polysorbate 80 (claim 23).
The drug inhalation prior art (‘736) teaches the dry powder formulations for pressurized inhalers usually contain surfactants ([0009]-[0010], ‘736) wherein the dry powder formulation 

[4] Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over ‘738, ‘055, ‘063, ‘795 and ‘352 as applied to claim 20 from which claim 29 depends, and further in view of US20040187868 (‘868).
The teaching of claim 20 by the cited references ‘738, ‘055, ‘063, ‘795  and ‘352 has been set forth above.
Yet, the cited references do not expressly teaches the cartridge in claim 29.
The dry powder inhaler prior art (‘868) teaches that a dry powder inhaler comprises the pressure medium system “a compressed air cartridge” (claim 29) wherein the cartridge is filled with a gas, e.g., nitrogen and carbon dioxide ([0061], lines 1-4, ‘868) for dispersing pharmaceutical drug formulations (see abstract, [0090], ‘868). The cartridge-containing dry powder inhaler offers the advantages: (i) providing the most harmless (i.e., patient safety) carrier medium for the powder particle delivery to the patient, and (ii) the cartridge (i.e., the pressure medium system) is easily available and dispensable upon replacement.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cartridge that stores  and provides a pressurized pressure medium ([0062], and ref claim 10 of ‘868) into the dry powder inhaler (‘063, ‘738). This is because, as compared to the dry powder inhaler without the cartridge, the dry powder inhaler equipped with the cartridge (‘868) offers the above-mentioned advantages of (i) and (ii), i.e., allowing the gas (i.e., the pressure medium) formulated with powders comprising drug ([0013], lines 1-2, ‘878)  to be prepared as the most harmless medium for the patient safety purpose, and the the compressed air cartridge is disenable when utilized. Thus, one of ordinary skill in the art thus would have readily incorporated the cartridge into the dry powder inhaler  (‘063, ‘738) in order for a desired inhalation delivery of the prostaglandin such as PGI2 to a patient in need thereof to treat lung condition such as pulmonary hypertonus (‘738) with reasonable expectation of success. 

The applicants’ response to the 103 rejection of claims 20-21.
At  pages 10-16, the response filed 11/10/2021 asserts that there is no reason to combine the references in the manner claimed, and asserts that ‘738 (Hofmann) discloses a dry powder comprising lidocaine to be administered to a patient prior to administering a primary drug (a pretreatment) for improving  tolerance and enhances deposition of the primary drug to the lungs (p.11, last paragraph to p.12, 1st paragraph; and p.13, 3rd paragraph to p.14, 1st  paragraph, the response). However, ‘738 does not include prostaglandin in the classes of drug that could benefit from the pretreatment which would increase the performance of a prostaglandin  (p.11, last paragraph to p.12, 2nd paragraph, the response). In addition, the response argues that ‘055 (Djuric) does not teach lidocaine or pretreatment  (p.12, 2nd paragraph, the response). 
The applicants’ arguments are found not persuasive, because ‘738 has taught the using prostaglandin to treat a lung disease including condition “pulmonary hypertonus”   (see Table 1, and see also above discussion) via inhalation administration to a patient  the dry powder formulation comprising prostaglandin that is a primary drug to be delivered. ‘738 has also disclosed the method for improvement of tolerance for aerosolized drug delivery wherein the drug is prostaglandin and is prepared as an inhalable formulation (ref claims 2 and 14 of ‘738). It has been found that prostaglandins to have particularly low deposition in lungs and often these drugs are not well tolerated or not tolerated at all by the lungs (see [0107], ‘738). Thus, the primary drug prostaglandin is with the classes of drugs that can have the benefit for said improvement of tolerance and enhances deposition.
 	As for as ‘055 not teaching the lidocaine or pretreatment is concerned, this argument does not support the applicants’ position because, as explained in the “claim interpretation”, the open-ended language “comprising” recited in claim 20 does not exclude the additional step(s) using the material(s) which are not recited in the claim. In this case, the additional step is the “pretreatment” and the material is the “lidocaine” as disclosed by ‘055.   

	 Also, at pages 12-13, the response asserts that ‘063 (Volgyesi) discloses nothing regarding prostaglandins, and argues that ‘050 (Fong) discloses a therapeutic combination of prostacyclins (PG I2). Thus, the response infers that the cited references cannot combined to render the claims obvious. In addition, the response discusses the reference ‘050 for the similar issue at pages 15 and 16 of the response.
	 The applicants’ arguments are found not persuasive, because, as discussed in the 103 rejection, ‘063 is cited for providing the teaching of the “breath-powered inhalation device” which is one of limitations of claim 20 whereas the teaching of the delivering prostaglandin such as PG I2 in the dry powder formulation is provided by primary reference ‘738 (see above). 
              Regarding ‘050 reference, it is no longer cited in the rejection, which renders the applicants’ argument moot. 

	Further, the response argues that contrary to ‘738 (Hofmann), the claimed method is drawn to directly delivered inhalable formulation to the lung by oral inhalation using a breath-powered inhaler (p.14, 1st paragraph, the response).
	The response asserts that ‘055 (Djuric) does not each or suggest or in combination with the other cited art, that prostaglandins can be delivered by a breath-powered dry powder inhaler at the dose range claimed (p.14, 1st paragraph, the response).
	
The applicants’ arguments are found not persuasive, because the prima facie case of obviousness  of the claimed method (claim 20) as to delivering prostaglandins by oral inhalation using the “breath-powered dry powder inhaler” has been established by the combined references teachings of ‘738, ‘055, ‘063 and ‘795 (see the above corresponding discussion, it will not be reiterated herein).
As for as “…directly delivered inhalable formulation… is concerned, the claim 20 as written does not recite the limitation pertinent to “directly” delivering/administering the dry powder formulation. As stated in claim interpretation, the open-ended language “comprising”  in claim 20 allows for the step(s) in addition to the step of “administering” recited in claim 20; and thus, the reference ‘738 is applicable to the claimed method.
Regarding ‘055, this reference provides the teaching and motivation for the administrated does is in the range 0.01 mg to about 10 mg which is obvious over instant dose range 0.01 mg to 3 mg (claim 20) (see the above corresponding discussion and MPEP 2144.05 and 2144.5 in this regard). It is noted that, like ‘738, ‘055 teaches prostaglandin (e.g., PG-I2) compound can be effectively administered to human patient by aerosol inhalation for treating lung disease such as asthma.

Further, the response discussed reference ‘795 (West) and asserts that this reference does not rectify the shortcomings of the other cited art. Thus, applicants request withdrawal of the rejection be withdrawn. 
The applicants’ arguments are found not persuasive because ‘795 is cited for providing the factual evidence (see the rejection) that the “prostacyclin” taught in reference ‘055 is also known as “PGI2” and this reference is not cited for proving rationale or/and motivation of the obviousness of the claim 20.
Therefore, the 103 rejection of claims 20-21 are proper and stands.
	                       Conclusion
             No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  	


/Samuel W. Liu/
Examiner, Art Unit 1656
February 18, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600